DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "it" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “it” refers to the first signal, the first transducer or the second transducer.  The examiner has interpreted “it” to refer to the first signal.
Claim 1 recites the limitation "it" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “it” refers to the first signal, the first reflector, the first transducer, the second transducer or the second signal.  The examiner has interpreted “it” to refer to the second signal.
Claims 2-4, 6-11 and 23 depend on claim 1 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,549,346 issued to Yoshida (“Yoshida”) in view of “Static Force Measurement by Piezoelectric Sensors” by Ozeri et al. (Ozeri”), U.S. Patent 9,874,446 issued to Leaders et al. (“Leaders”) and U.S. Patent 10,330,508 issued to Sathyanarayana (“Sathyanarayana”).

As for claim 1, Yoshida discloses a method, comprising:
sending a first signal from a first transducer (10) to a second transducer (20), wherein the first signal is transmitted in a first direction through fluid flowing within a passage (col. 5, lines 14-18);
measuring a time-of-flight of the first signal (col. 5, lines 21-22);
sending a second signal from the second transducer (20) to the first transducer (10), wherein the second signal is transmitted in a second direction that is opposite to the first direction, through the fluid flowing within the passage (col. 5, lines 25-29);
measuring a time-of-flight of the second signal (col. 5, lines 32-33);
calculating a flowrate of the fluid flowing within the passage, based at least in part on the time-of-flight of the first signal and the time-of-flight of the second signal (col. 5, lines 37-43).
Although Yoshida discloses that the first element is a piezo element that may be used to measure both the flowrate and the pressure of the fluid (col. 8, lines 43-46), Yoshida does not disclose sending an electrical signal and calculating a pressure as recited.
However, Ozeri discloses: sending an electrical signal to a first transducer (see Section IV: Method of Measurement); and calculating, upon conclusion of the electrical signal, a pressure of a fluid flowing within a passage (see Section V: Experimental Results), wherein calculating the pressure is based at least in part on time of decay of a second electrical signal generated by vibration of the first transducer (see Equations 4 and 5 and Section V: Experimental Results).  Ozeri discloses that the pressure of the fluid is measured by a piezo element (see Section III: Choice of PZT Device).
Because Yoshida and Ozeri both disclose methods of measuring pressure of a fluid using a piezo element, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the method and piezo element of Ozeri for those of Yoshida to achieve the predictable result of measuring the pressure of the fluid.
Yoshida as modified by Ozeri does not explicitly disclose sending, to a computing device, data comprising the flowrate of the fluid and the pressure of the fluid.
However, Leaders discloses sending, to a computing device, data comprising a flowrate of the fluid (col. 12, lines 60-67).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Yoshida and Ozeri by including the step of sending data as disclosed by Leaders in order to allow water usage statistics to be presented to homeowners and other users (Leaders: col. 13, lines 1-8).
Yoshida as modified by Ozeri and Leaders does not disclose that the first signal is transmitted to a first reflector, from which it is reflected and the second signal is transmitted to a second reflector, from which it is reflected.
Instead, Yoshida discloses a direct arrangement in which the first and second signals are directly transmitted between the second and first transducers without being reflected (see Fig 1).
However, Sathyanarayana discloses a reflective arrangement in which a first signal (from T2) is transmitted to a first reflector (R1), from which it is reflected and a second signal (from T1) is transmitted to a second reflector (R2), from which it is reflected (see Fig. 4A).  Sathyanarayana discloses that the reflective arrangement is an alternative to the direct arrangement (col. 3, lines 48-51).
Because Yoshida and Sathyanarayana both disclose arrangements for transmitting signals between transducers, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the reflective arrangement, including the use of first and second reflectors, of Sathyanarayana for the direct arrangement of Yoshida to achieve the predictable result of providing an arrangement of transducers that allow ultrasonic measurements to be performed.
Yoshida as modified by Ozeri, Leaders and Sathyanarayana discloses:
reflecting (Sathyanarayana: see Fig. 4A) the second signal (Sathyanarayana: from T1) into contact with a first elastic layer of the first transducer (Ozeri: see Fig. 3) by operation of the first reflector (Sathyanarayana: R1); and
reflecting (Sathyanarayana: see Fig. 4A) the first signal (Sathyanarayana: from T2) into contact with a second elastic layer of the second transducer by operation of the second reflector (Sathyanarayana: R2).

	As for claim 2, Yoshida as modified by Ozeri, Leaders and Sathyanarayana discloses:
absorbing energy of vibration of the first piezo device of the first transducer with a first elastic layer attached to the first piezo device (Ozeri: see Fig. 3) of the first transducer; and
absorbing energy of vibration of the second piezo device of the second transducer with a second elastic layer attached to the second piezo device (Ozeri: see Fig. 3) of the second transducer.

As for claim 4, Yoshida as modified by Ozeri, Leaders and Sathyanarayana discloses that sending the electrical signal to the first transducer comprises:
sending the electrical signal at a frequency that induces vibration at a resonant frequency of radial vibration of a first piezo device of the first transducer (Ozeri: Section III: Choice of PZT Device).

As for claim 8, Yoshida as modified by Ozeri, Leaders and Sathyanarayana discloses the method of claim 1 (see the rejection of claim 1 above).
Yoshida as modified by Ozeri, Leaders and Sathyanarayana does not disclose that determining the flowrate of the fluid is performed more frequently than determining the pressure of the fluid. Instead, Yoshida discloses that determining the flowrate of the fluid is performed as frequently as determining the pressure of the fluid (Yoshida: Fig. 3).
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to determine the flowrate of the fluid more frequently than determining the pressure because Applicant has not disclosed that determining the flowrate of the fluid more frequently than determining the pressure provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Yoshida’s relative frequency of determining flowrate and pressure and applicant’s invention to perform equally well with either the equal frequency of measurement disclosed by Yoshida or the claimed relative frequency of measurement because both frequencies of measurement would perform the same function of determining the flowrate and pressure of the fluid.
	Therefore, it would have been prima facie obvious to modify Yoshida, Ozeri, Leaders and Sathyanarayana to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Yoshida, Ozeri, Leaders and Sathyanarayana.

As for claim 23, Yoshida as modified by Ozeri, Leaders and Sathyanarayana discloses that:
	sending the first signal from the first transducer comprises sending the first signal from a piezoelectric micro-machined ultrasonic transducer (PMUT) (Ozeri; see Fig. 3) or a capacitive micromachined ultrasonic transducer (CMUT) that is a micro-electro-mechanical (MEMS) based ultrasonic transducer; and
	sending the second signal from the second transducer comprises sending the second signal from a PMUT (Ozeri: see Fig. 3) or a CMUT that is a MEMS-based ultrasonic transducer.
	The examiner notes that the recitation, in the alternative, that the transducers are micromachined describes the process of making the transducers and does not structurally distinguish the claimed invention over the prior art.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,549,346 issued to Yoshida (“Yoshida”) in view of “Static Force Measurement by Piezoelectric Sensors” by Ozeri et al. (Ozeri”), U.S. Patent 9,874,446 issued to Leaders et al. (“Leaders”) and U.S. Patent 10,330,508 issued to Sathyanarayana (“Sathyanarayana”) as applied to claim 1, further in view of JP 3324720 by Kawasaki (“Kawasaki”).

As for claim 3, Yoshida as modified by Ozeri, Leaders and Sathyanarayana discloses the method of claim 1 (see the rejection of claim 1 above).
Yoshida as modified by Ozeri, Leaders and Sathyanarayana does not disclose sending the first and second signals at resonant frequencies of axial vibration as recited.  Yoshida discloses sending the first and second signals at undisclosed frequencies in order to measure the flowrate of the fluid (Abstract).
However, Kawasaki discloses sending a first signal from a first transducer comprises sending the first signal at a resonant frequency of axial vibration of a second piezo device of a second transducer (see the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]); and sending a second signal from a second transducer comprises sending the second signal at a resonant frequency of axial vibration of a first piezo device of the first transducer (see the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]); wherein the first signal and the second signal are approximately a same frequency (because the transducers are approximately the same size).  Kawasaki discloses that the first and second signals are used to measure the flowrate of the fluid measure the flowrate of a fluid (paragraph [0016]).
Because Yoshida and Kawasaki disclose using frequencies to measure the flowrate of the fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the frequencies of Kawasaki for those of Yoshida to achieve the predictable result of measuring the flowrate of a fluid.  Furthermore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to use the frequencies of Kawasaki in order to measure flowrates with high accuracy and small power consumption (Kawasaki: paragraph [0015]).

As for claim 11, Yoshida as modified by Ozeri, Leaders and Sathyanarayana discloses the method of claim 1 (see the rejection of claim 1 above) and that the electrical signal stimulates a first piezo device of the first transducer at a frequency near a resonant frequency of radial piezo vibration (Ozeri: Section III: Choice of PZT Device).
Yoshida as modified by Ozeri, Leaders and Sathyanarayana does not disclose that the first signal comprises an acoustic signal near a resonant frequency of axial piezo vibration. Yoshida discloses using a first signal that comprises an acoustic signal at an undisclosed frequency in order to measure the flowrate of the fluid (Abstract).
However, Kawasaki discloses a first signal that comprises an acoustic signal near a resonant frequency of axial vibration (see the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]).  Kawasaki discloses that the first signal is  used to measure the flowrate of the fluid measure the flowrate of a fluid (paragraph [0016]).
Because Yoshida and Kawasaki disclose first signals to measure the flowrate of the fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the first signal of Kawasaki for that of Yoshida to achieve the predictable result of measuring the flowrate of a fluid.  Furthermore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to use the first signal of Kawasaki in order to measure flowrates with high accuracy and small power consumption (Kawasaki: paragraph [0015]).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,549,346 issued to Yoshida (“Yoshida”) in view of “Static Force Measurement by Piezoelectric Sensors” by Ozeri et al. (Ozeri”), U.S. Patent 9,874,446 issued to Leaders et al. (“Leaders”), U.S. Patent 10,330,508 issued to Sathyanarayana (“Sathyanarayana”) as applied to claim 1, further in view of JP 3324720 by Kawasaki (“Kawasaki”) and U.S. Patent 5,483,226 issued to Menut (“Menut”).

As for claim 6, Yoshida as modified by Ozeri, Leaders and Sathyanarayana discloses the method of claim 1 (see the rejection of claim 1 above).
Yoshida as modified by Ozeri, Leaders and Sathyanarayana does not disclose that sending the first signal and sending the electrical signal comprises switching as recited, in part, because Yoshida as modified by Ozeri and Leaders does not disclose sending the first and second signals at resonant frequencies of axial vibration.  Yoshida discloses sending the first and second signals at undisclosed frequencies in order to measure the flowrate of the fluid (Abstract).
However, Kawasaki discloses sending a first signal and a second signal at a resonant frequency of axial vibration (see the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]).  Kawasaki discloses that the first and second signals are used to measure the flowrate of a fluid (paragraph [0016]).
Because Yoshida and Kawasaki disclose using frequencies to measure the flowrate of the fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the frequencies of Kawasaki for those of Yoshida to achieve the predictable result of measuring the flowrate of a fluid.  Furthermore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to use the frequencies of Kawasaki in order to measure flowrates with high accuracy and small power consumption (Kawasaki: paragraph [0015]).
Although Yoshida as modified by Ozeri, Leaders, Sathyanarayana and Kawasaki discloses the generation of signals comprising: a frequency near a resonant frequency of axial vibration of a piezo device used for the first signal (Kawasaki: see the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]); and a frequency near a resonant frequency of radial vibration of the piezo device of the first transducer (Ozeri: Section III: Choice of PZT Device), Yoshida as modified by Ozeri, Leaders, Sathyanarayana and Kawasaki does not explicitly disclose switching a signal generator between generation of the recited signals.
However, Menut discloses switching a signal generator between generation of signals comprising: a frequency near an axial resonant frequency vibration of a piezo device; and a frequency near a radial resonant frequency vibration of the piezo device (col. 5, line 64 - col. 6, line 2).
Menut and the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the switching step of Menut with the method of the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki combination by using the signal generator and switch as suggested by Menut, and that in combination, the switching step (and signal generator and switch) of Menut and the method of the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki combination merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of the Yoshida, Ozeri, Leaders, Sathyanarayana and Kawasaki by including the step of switching as disclosed by Menut in order to achieve the predictable result of being able to perform measurements at different frequencies.

As for claim 9, Yoshida as modified by Ozeri, Leaders and Sathyanarayana discloses the method of claim 1 (see the rejection of claim 1 above).
Yoshida as modified by Ozeri, Leaders and Sathyanarayana does not disclose providing a signal from a processor that switches a signal generator between generation of a frequency near a resonant frequency of axial vibration and a frequency near a resonant frequency of radial vibration, in part, because Yoshida as modified by Ozeri, Leaders and Sathyanarayana does not disclose sending the first and second signals at resonant frequencies of axial vibration.  Yoshida discloses sending the first and second signals at undisclosed frequencies in order to measure the flowrate of the fluid (Abstract).
However, Kawasaki discloses sending the first and second signals at a resonant frequency of axial vibration (see the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]).  Kawasaki discloses that the first and second signals are used to measure the flowrate of a fluid (paragraph [0016]).
Because Yoshida and Kawasaki disclose using frequencies to measure the flowrate of the fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the frequencies of Kawasaki for those of Yoshida to achieve the predictable result of measuring the flowrate of a fluid.  Furthermore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to use the frequencies of Kawasaki in order to measure flowrates with high accuracy and small power consumption (Kawasaki: paragraph [0015]).
Although Yoshida as modified by Ozeri, Leaders, Sathyanarayana and Kawasaki discloses the generation of a frequency near a resonant frequency of axial vibration (Kawasaki: see the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]) and generation of a frequency near a resonant frequency of radial vibration (Ozeri: Section III: Choice of PZT Device), Although Yoshida as modified by Ozeri, Leaders, Sathyanarayana and Kawasaki does not explicitly disclose providing a signal from a processor that switches a signal generator between generation of a frequency near a resonant frequency of axial vibration and a frequency near a resonant frequency of radial vibration.
However, Menut discloses providing a signal from a processor (1) that switches (using 4) a signal generator (1) between generation of a frequency near a resonant frequency of axial vibration and a frequency near a resonant frequency of radial vibration (col. 5, line 64 - col. 6, line 2).
Menut and the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the providing a signal step of Menut with the method of the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki combination by using the signal generator and switch as suggested by Menut, and that in combination, the providing a signal step (and signal generator and switch) of Menut and the method of the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki combination merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of the Yoshida, Ozeri, Leaders, Sathyanarayana and Kawasaki by including the step of providing a signal as disclosed by Menut in order to achieve the predictable result of being able to perform measurements at different frequencies.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,549,346 issued to Yoshida (“Yoshida”) in view of “Static Force Measurement by Piezoelectric Sensors” by Ozeri et al. (Ozeri”) and U.S. Patent 9,874,446 issued to Leaders et al. (“Leaders”), U.S. Patent 10,330,508 issued to Sathyanarayana (“Sathyanarayana”) as applied to claim 1, further in view of JP 3324720 by Kawasaki (“Kawasaki”) and WO 2018-151547 by Bang (“Bang”).

As for claim 7, Yoshida as modified by Ozeri, Leaders and Sathyanarayana discloses the method of claim 1 (see the rejection of claim 1 above) and generating the electrical signal at a frequency near a resonant frequency of radial vibration of the piezo device (Ozeri: Section III: Choice of PZT Device).
Yoshida as modified by Ozeri, Leaders and Sathyanarayana does not disclose generating the first signal at a frequency near a resonant frequency of axial vibration of a piezo device.  Instead, Yoshida discloses generating the first signal at an undisclosed frequency in order to measure the flowrate of the fluid (Abstract).
However, Kawasaki discloses generating a first signal at a frequency near a resonant frequency of axial vibration of a piezo device  (see the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]).  Kawasaki discloses that the first signal is used to measure the flowrate of the fluid (paragraph [0016]).
Because Yoshida and Kawasaki disclose using frequencies to measure the flowrate of the fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the frequency of Kawasaki for that of Yoshida to achieve the predictable result of measuring the flowrate of a fluid.  Furthermore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to use the frequencies of Kawasaki in order to measure flowrates with high accuracy and small power consumption (Kawasaki: paragraph [0015]).
Although Yoshida as modified by Ozeri, Leaders, Sathyanarayana and Kawasaki discloses generating the first signal at a frequency near a resonant frequency of axial vibration of a piezo device; and generating the electrical signal at a frequency near a resonant frequency of radial vibration of the piezo device Yoshida as modified by Ozeri, Leaders, Sathyanarayana and Kawasaki does not disclose using two separate signal generators to generate the two different signals for a piezoelectric device.
However, Bang discloses using two separate signal generators to generate two different signals for a piezoelectric device. (“For example, the apparatus may include a first signal generator for generating a first frequency signal and a second signal generator for generating a second frequency signal”).
Bang and the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the first and second signal generators of Bang with the method of the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki combination by using the first and second signal generators of Bang to generate the two different signals suggested by Bang, and that in combination, the first and second signal generators of Bang and the method of the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki combination merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of the Yoshida, Ozeri, Leaders, Sathyanarayana and Kawasaki by generating the two different signals using the first and second signal generators as disclosed by Bang in order to achieve the predictable result of being able to perform measurements at different frequencies.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,549,346 issued to Yoshida (“Yoshida”) in view of “Static Force Measurement by Piezoelectric Sensors” by Ozeri et al. (Ozeri”) and U.S. Patent 9,874,446 issued to Leaders et al. (“Leaders”) as applied to claim 1, further in view of JP 3324720 by Kawasaki (“Kawasaki”), WO 2018-151547 by Bang (“Bang”) and U.S. Patent 5,483,226 issued to Menut (“Menut”).

As for claim 10, Yoshida as modified by Ozeri, Leaders and Sathyanarayana discloses the method of claim 1 (see the rejection of claim 1 above) and generating a signal a frequency near a resonant frequency of radial vibration (Ozeri: Section III: Choice of PZT Device).
Yoshida as modified by Ozeri, Leaders and Sathyanarayana does not disclose generating a signal at a frequency near a resonant frequency of axial vibration.  Instead, Yoshida discloses generating the first signal at an undisclosed frequency in order to measure the flowrate of the fluid (Abstract).
However, Kawasaki discloses generating a signal at a frequency near a resonant frequency of axial vibration  (see the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]).  Kawasaki discloses that the first signal is used to measure the flowrate of the fluid (paragraph [0016]).
Because Yoshida and Kawasaki disclose using frequencies to measure the flowrate of the fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the frequency of Kawasaki for that of Yoshida to achieve the predictable result of measuring the flowrate of a fluid.  Furthermore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to use the frequencies of Kawasaki in order to measure flowrates with high accuracy and small power consumption (Kawasaki: paragraph [0015]).
Although Yoshida as modified by Ozeri, Leaders, Sathyanarayana and Kawasaki discloses generating a signal at a frequency near a resonant frequency of axial vibration; and generating the electrical signal at a frequency near a resonant frequency of radial vibration of the piezo device, Yoshida as modified by Ozeri, Leaders, Sathyanarayana and Kawasaki does not disclose using two separate signal generators to generate the two different signals for a piezoelectric device.
However, Bang discloses using two separate signal generators to generate two different signals for a piezoelectric device (“For example, the apparatus may include a first signal generator for generating a first frequency signal and a second signal generator for generating a second frequency signal”).
Bang and the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the first and second signal generators of Bang with the method of the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki combination by using the first and second signal generators of Bang to generate the two different signals suggested by Bang, and that in combination, the first and second signal generators of Bang and the method of the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki combination merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of the Yoshida, Ozeri, Leaders, Sathyanarayana and Kawasaki by generating the two different signals using the first and second signal generators as disclosed by Bang in order to achieve the predictable result of being able to perform measurements at different frequencies.
	Although Yoshida as modified by Ozeri, Leaders, Sathyanarayana, Kawasaki and Bang discloses a first signal generator generating a signal at a frequency near a resonant frequency of axial vibration; and a second signal generator generating the electrical signal at a frequency near a resonant frequency of radial vibration of the piezo device, Yoshida as modified by Ozeri, Leaders, Sathyanarayana, Kawasaki and Bang does not disclose providing a signal from a processor that switches between the generation of the two signals.
However, Menut discloses a processor (1) that provides a signal (Sy) that switches (suing 4) between the generation of two signals (col. 5, line 64 - col. 6, line 2).
Menut and the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki-Bang combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the providing a signal step of Menut with the method of the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki-Bang combination by using the signal generator and switch as suggested by Menut, and that in combination, the providing a signal step (and signal generator and switch) of Menut and the method of the Yoshida-Ozeri-Leaders-Sathyanarayana-Kawasaki-Bang combination merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of the Yoshida, Ozeri, Leaders, Sathyanarayana, Kawasaki and Bang by including the step of providing a signal as disclosed by Menut in order to achieve the predictable result of being able to perform measurements at different frequencies.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,549,346 issued to Yoshida (“Yoshida”) in view of JP 3324720 by Kawasaki (“Kawasaki”), “Static Force Measurement by Piezoelectric Sensors” by Ozeri et al. (Ozeri”), U.S. Patent 5,483,226 issued to Menut (“Menut”) and U.S. Patent Application Publication 2019/0195671 by Bottner et al. (“Bottner”).

As for claim 12, Yoshida discloses a fluid meter, comprising:
a processor (41);
a signal generator (40) in communication with the processor (41);
a first transducer (10), in communication with the processor (41), the first transducer (10) comprising a first piezo device, and configured to receive a first input signal from the signal generator and configured to send a first output signal to a second transducer (Fig. 1 and col. 4, lines 33-37 and col. 5, lines 14-36);
the second transducer (20), in communication with the processor (41), the second transducer (20) comprising a second piezo device, and configured to receive a second input signal from the signal generator and configured to send a second output signal to the first transducer (Fig. 1 and col. 4, lines 33-37 and col. 5, lines 14-36);
a pipe (30), wherein the first transducer (10) and the second transducer (20) are mounted within the pipe (see Fig. 1), wherein the first transducer and the second transducer are within a range to exchange acoustic signals (see Fig. 1).
Yoshida does not disclose operating the signal generator to generate a frequency comprising: a first frequency to induce resonant vibration in an axial direction of the first piezo device and the second piezo device.  Yoshida discloses generating a frequency comprising an undisclosed frequency in order to measure the flowrate of the fluid (Abstract).
However, Kawasaki discloses generating a frequency comprising a first frequency to induce resonant vibration in an axial direction of the first piezo device and the second piezo device (see the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]).  Kawasaki discloses that the first frequency is used to measure the flowrate of the fluid measure the flowrate of a fluid (paragraph [0016]).
Because Yoshida and Kawasaki disclose first frequencies used to measure the flowrate of the fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the first frequency of Kawasaki for that of Yoshida to achieve the predictable result of measuring the flowrate of a fluid.  Furthermore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to use the first frequency of Kawasaki in order to measure flowrates with high accuracy and small power consumption (Kawasaki: paragraph [0015]).
Although Yoshida as modified by Kawasaki discloses that the first transducer comprises a piezo element that may be used to measure both the flowrate and the pressure of the fluid (col. 8, lines 43-46), Yoshida as modified by Kawasaki does not disclose generating a second frequency to induce resonant vibration in a radial direction of the first piezo device. 
However, Ozeri discloses generating a second frequency to induce resonant vibration in a radial direction of the first piezo device (see Section IV: Method of Measurement).  Ozeri discloses that the pressure of the fluid is measured by a piezo element (see Section III: Choice of PZT Device).
Because Yoshida and Ozeri both disclose methods of measuring pressure of a fluid using a piezo element, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the method and piezo element of Ozeri for those of Yoshida to achieve the predictable result of measuring the pressure of the fluid.
Yoshida as modified by Kawasaki and Ozeri discloses that the first transducer (Yoshida: 10) comprises a first piezo device having a first elastic disk (Ozeri: Ozeri: see Fig. 3); and that the second transducer (Yoshida: 20) comprises a second piezo device having a second elastic disk (Ozeri: Ozeri: see Fig. 3),
Although Yoshida as modified by Kawasaki and Ozeri discloses the generation of a first frequency to induce resonant vibration in an axial direction of the first piezo device and the second piezo device (Kawasaki: see the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]); and a second frequency to induce resonant vibration in a radial direction of the first piezo device (Ozeri: Section III: Choice of PZT Device), Yoshida as modified by Kawasaki and Ozeri does not explicitly disclose generating the two frequencies with the same signal generator.
However, Menut discloses generating the two frequencies. 
Menut and the Yoshida--Kawasaki-Ozeri combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the signal generator of Menut with the fluid meter of the Yoshida-Kawasaki-Ozeri combination by using the signal generator and switch as suggested by Menut, and that in combination, the signal generator (and signal generator and switch) of Menut and the fluid meter of the Yoshida-Kawasaki-Ozeri combination merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid meter of the Yoshida, Kawasaki and Ozeri by including the signal generator and switch as disclosed by Menut in order to achieve the predictable result of being able to perform measurements at different frequencies.
Yoshida as modified by Kawasaki, Ozeri and Menut does not explicitly recite one or more computer-readable media storing computer-executable instructions that, when executed by the processor, operate the signal generator.
However, Bottner discloses one or more computer-readable media (paragraph [0124]) storing computer-executable instructions that, when executed by the processor, operate a signal generator (implicitly recited).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid meter of Yoshida, Kawasaki, Ozeri, and Menut to include the one or more computer-readable media as recited by Bottner in order to automate the fluid meter using well-known computer structures.
Yoshida as modified by Kawasaki, Ozeri, Menut and Bottner does not disclose a first reflector and a second reflector as recited.
Instead, Yoshida discloses a direct arrangement in which the first and second signals are directly transmitted between the second and first transducers without being reflected (see Fig 1).
However, Sathyanarayana discloses an arrangement in which a first reflector (R1) is configured to reflect (see Fig. 4A) a second output signal (from T1) into contact with a first transducer (T2); and a second reflector (R2) configured to reflect (see Fig. 4A) a first output signal (from T2) into contact with a second transducer (T1).
Sathyanarayana discloses that the reflective arrangement is an alternative to the direct arrangement (col. 3, lines 48-51).
Because Yoshida and Sathyanarayana both disclose arrangements for transmitting signals between transducers, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the reflective arrangement, including the use of first and second reflectors, of Sathyanarayana for the direct arrangement of Yoshida to achieve the predictable result of providing an arrangement of transducers that allow ultrasonic measurements to be performed.
Yoshida as modified by Kawasaki, Ozeri, Menut, Bottner and Sathyanarayana discloses:
a first reflector (Sathyanarayana: R1) configured to reflect (Sathyanarayana: see Fig. 4A) the second output signal (Sathyanarayana: from T1) into contact with the first elastic disk (Ozeri: see Fig. 3) of the first transducer (Sathyanarayana: T2); and a second reflector (Sathyanarayana: R2) configured to reflect (Sathyanarayana: see Fig. 4A) the first output signal (Sathyanarayana: from T2) into contact with the second elastic disk (Ozeri: see Fig. 3) of the second transducer (Sathyanarayana: T1).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,549,346 issued to Yoshida (“Yoshida”) in view of JP 3324720 by Kawasaki (“Kawasaki”), “Static Force Measurement by Piezoelectric Sensors” by Ozeri et al. (Ozeri”), U.S. Patent 5,483,226 issued to Menut (“Menut”), U.S. Patent Application Publication 2019/0195671 by Bottner et al. (“Bottner”) and U.S. Patent 10,330,508 issued to Sathyanarayana (“Sathyanarayana”) as applied to claim 12, further in view of U.S. Patent 9,874,446 issued to Leaders et al. (“Leaders”).

As for claim 13, Yoshida as modified by Kawasaki, Ozeri, Menut, Bottner and Sathyanarayana discloses the fluid meter of claim 12 (see the rejection of claim 12 above) and that the one or more computer-readable media (Bottner: paragraph [0124]) additionally comprise computer-executable instructions that, when executed by the processor, perform acts comprising:
sending a first signal from the first transducer to the second transducer, wherein the first signal is transmitted in a first direction through fluid flowing within the pipe (Yoshida: col. 5, lines 14-18);
measuring a time-of-flight of the first signal (Yoshida: col. 5, lines 21-22);
sending a second signal from the second transducer to the first transducer, wherein the second signal is transmitted in a second direction that is opposite to the first direction, through the fluid flowing within the pipe (Yoshida: col. 5, lines 25-29);
measuring a time-of-flight of the second signal (Yoshida: col. 5, lines 32-33);
calculating a flowrate of the fluid flowing within the pipe, based at least in part on the time-of-flight of the first signal and the time-of-flight of the second signal (Yoshida: col. 5, lines 37-43);
sending an electrical signal to the first transducer (Ozeri: see Section IV: Method of Measurement);
calculating, upon conclusion of the electrical signal, a pressure of the fluid flowing within the pipe (Ozeri: see Section V: Experimental Results), wherein the calculating is based at least in part on a decay over time of a second electrical signal generated by vibration of the first transducer (Ozeri: see Equations 4 and 5 and Section V: Experimental Results).
Yoshida as modified by Kawasaki, Ozeri, Menut, Bottner and Sathyanarayana does not explicitly disclose sending, to a computing device, data comprising the flowrate of the fluid and the pressure of the fluid.
However, Leaders discloses sending, to a computing device, data comprising a flowrate of the fluid (col. 12, lines 60-67).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Yoshida as modified by Kawasaki, Ozeri, Menut, Bottner and Sathyanarayana by including the step of sending data as disclosed by Leaders in order to allow water usage statistics to be presented to homeowners and other users (Leaders: col. 13, lines 1-8).

As for claim 14, Yoshida as modified by Kawasaki, Ozeri, Menut, Bottner, Sathyanarayana and Leaders discloses that calculating the pressure of the fluid flowing within the pipe comprises:
receiving, at the processor, the second electrical signal (Ozeri: see Sections IV and V); and
calculating the pressure of the fluid according to calculations performed by the processor (Ozeri: see Section V: Experimental Results).
 
As for claim 15, Yoshida as modified by Kawasaki, Ozeri, Menut, Bottner, Sathyanarayana and Leaders discloses that the acts additionally comprise:
switching (Menut: col. 5, line 64 - col. 6, line 2), by operation of the processor, the signal generator between generation of signals comprising:
a frequency to induce resonant vibration in the axial direction of the first piezo device and the second piezo device in an alternating manner (Kawasaki: see the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]); and
a frequency to induce resonant vibration in the radial direction of the first piezo device (Ozeri: Section III: Choice of PZT Device).

Claims 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,549,346 issued to Yoshida (“Yoshida”) in view of “Static Force Measurement by Piezoelectric Sensors” by Ozeri et al. (Ozeri”), JP 3324720 by Kawasaki (“Kawasaki”) and U.S. Patent 10,330,508 issued to Sathyanarayana (“Sathyanarayana”).

As for claim 17, Yoshida discloses a device for measuring fluid pressure and fluid flow measurement, comprising:
a first transducer comprising a first piezo device (10) and configured to send a first output signal;
a second transducer comprising a second piezo device (20) and configured to output a second output signal; and
one or more signal generators (40) to generate signals;
one or more processors (40) to calculate data comprising:
a fluid flowrate value using time-of-flight information for acoustic signals sent between the first transducer and the second transducer (col. 5, lines 37-43).
	Although Yoshida discloses that the first element is a piezo element that may be used to measure both the flowrate and the pressure of the fluid (col. 8, lines 43-46), Yoshida does not disclose that the signal generator generates a frequency to induce resonant vibration in a radial direction of the first piezo device.
However, Ozeri discloses generating a frequency to induce resonant vibration in a radial direction of the first piezo device (see Section IV: Method of Measurement).  Ozeri discloses that the pressure of the fluid is measured by a piezo element (see Section III: Choice of PZT Device).
Because Yoshida and Ozeri both disclose structures for measuring pressure of a fluid using a piezo element, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the structures and piezo element of Ozeri for those of Yoshida to achieve the predictable result of measuring the pressure of the fluid.
Yoshida as modified by Ozeri discloses a first transducer (Yoshida: 10) comprising a first piezo device having a first elastic disk (Ozeri: see Fig. 3) and configured to send a first output signal;
a second transducer (Yoshida: 20) comprising a second piezo device having a second elastic disk (see Fig. 3) and configured to output a second output signal; and.
one or more processors (Yoshida: 40) to calculate data comprising:
a fluid flowrate value using time-of-flight information for acoustic signals sent between the first transducer and the second transducer (Yoshida: col. 5, lines 37-43); and
a fluid pressure value using information representing a decay of radial vibrations of the first piezo device after stimulation (Ozeri: see Equations 4 and 5 and Section V: Experimental Results).
	Although Yoshida as modified by Ozeri discloses generating signals to measure the fluid flowrate (Yoshida: col. 5, lines 14-43), Yoshida as modified by Ozeri does not disclose that the one or more signal generators generate a frequency to induce resonant vibration in an axial direction of the first piezo device of the fist transducer and the second piezo device of the second transducer.
However, Kawasaki discloses that one or more signal generators generate signals comprising a frequency to induce resonant vibration in an axial direction of a first piezo device of a first transducer and a second piezo device of a second transducer (see Fig. 10 and the paragraph beginning “The arriving ultrasonic pulse …” after paragraph [0020]).  Kawasaki discloses that the signals are used to measure the flowrate of the fluid measure the flowrate of a fluid (paragraph [0016]).
Because Yoshida and Kawasaki disclose generating signals comprising frequencies to measure the flowrate of the fluid, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the frequencies of Kawasaki for those of Yoshida to achieve the predictable result of measuring the flowrate of a fluid.  Furthermore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to use the frequencies of Kawasaki in order to measure flowrates with high accuracy and small power consumption (Kawasaki: paragraph [0015]).
Yoshida as modified by Ozeri and Kawasaki does not disclose a first reflector and a second reflector as recited.
Instead, Yoshida discloses a direct arrangement in which the first and second signals are directly transmitted between the second and first transducers without being reflected (see Fig 1).
However, Sathyanarayana discloses an arrangement in which a first reflector (R1) is configured to reflect (see Fig. 4A) a second output signal (from T1) into contact with a first transducer (T2); and a second reflector (R2) configured to reflect (see Fig. 4A) a first output signal (from T2) into contact with a second transducer (T1).
Sathyanarayana discloses that the reflective arrangement is an alternative to the direct arrangement (col. 3, lines 48-51).
Because Yoshida and Sathyanarayana both disclose arrangements for transmitting signals between transducers, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the reflective arrangement, including the use of first and second reflectors, of Sathyanarayana for the direct arrangement of Yoshida to achieve the predictable result of providing an arrangement of transducers that allow ultrasonic measurements to be performed.
Yoshida as modified by Ozeri, Kawasaki and Sathyanarayana discloses:
a first reflector (Sathyanarayana: R1) configured to reflect (Sathyanarayana: see Fig. 4A) the second output signal (Sathyanarayana: from T1) into contact with the first elastic disk (Ozeri: see Fig. 3) of the first transducer (Sathyanarayana: T2); and a second reflector (Sathyanarayana: R2) configured to reflect (Sathyanarayana: see Fig. 4A) the first output signal (Sathyanarayana: from T2) into contact with the second elastic disk (Ozeri: see Fig. 3) of the second transducer (Sathyanarayana: T1).

As for claim 21, Yoshida as modified by Ozeri, Kawasaki and Sathyanarayana discloses that the first transducer comprises a piezoelectric micro-machined ultrasonic transducer (Ozeri: see Fig. 3).
The examiner notes that the recitation that the transducer is micromachined describes the process of making the transducer and does not structurally distinguish the claimed invention over the prior art.

As for claim 22, Yoshida as modified by Ozeri, Kawasaki and Sathyanarayana discloses that the first transducer comprises a capacitive micromachined ultrasonic transducer (CMUT) that is a micro-electro-mechanical (MEMS) based ultrasonic transducer (Ozeri: see Fig. 3 and Figs. 4a, b).
The examiner notes that the recitation that the transducer is micromachined describes the process of making the transducer and does not structurally distinguish the claimed invention over the prior art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,549,346 issued to Yoshida (“Yoshida”) in view of “Static Force Measurement by Piezoelectric Sensors” by Ozeri et al. (Ozeri”), JP 3324720 by Kawasaki (“Kawasaki”) and U.S. Patent 10,330,508 issued to Sathyanarayana (“Sathyanarayana”) as applied to claim 17, further in view of U.S. Patent 9,874,446 issued to Leaders et al. (“Leaders”) and U.S. Patent Application Publication 2019/0195671 by Bottner et al. (“Bottner”)

As for claim 18, Yoshida as modified by Ozeri, Kawasaki and Sathyanarayana discloses the device for fluid pressure and fluid flow measurement of claim 17 (see the rejection of claim 17 above) and additionally comprising:
acts comprising:
sending a first signal from the first transducer to the second transducer, wherein the first signal is transmitted in a first direction through fluid flowing within a passage (Yoshida: col. 5, lines 14-18);
measuring a time-of-flight of the first signal (Yoshida: col. 5, lines 21-22);
sending a second signal from the second transducer to the first transducer, wherein the second signal is transmitted in a second direction that is opposite to the first direction, through the fluid flowing within the passage (Yoshida: col. 5, lines 25-29);
measuring a time-of-flight of the second signal (Yoshida: col. 5, lines 32-33);
calculating a flowrate of the fluid flowing within the passage, based at least in part on the time-of-flight of the first signal and the time- of-flight of the second signal (Yoshida: col. 5, lines 37-43);
sending an electrical signal to the first transducer (Ozeri: see Section IV: Method of Measurement);
calculating, upon conclusion of the electrical signal, a pressure of the fluid flowing within the passage (Ozeri: see Section V: Experimental Results), wherein the calculating is based at least in part on a decay over time of a second electrical signal generated by vibration of the first transducer (Ozeri: see Equations 4 and 5 and Section V: Experimental Results).
Yoshida as modified by Ozeri, Kawasaki and Sathyanarayana does not explicitly disclose sending, to a computing device, data comprising the flowrate of the fluid and the pressure of the fluid.
However, Leaders discloses sending, to a computing device, data comprising a flowrate of the fluid (col. 12, lines 60-67).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Yoshida, Ozeri, Kawasaki and Sathyanarayana by including the step of sending data as disclosed by Leaders in order to allow water usage statistics to be presented to homeowners and other users (Leaders: col. 13, lines 1-8).
Yoshida as modified by Ozeri, Kawasaki, Sathyanarayana and Leaders does not explicitly recite one or more computer-readable media storing computer-executable instructions that, when executed by the processor, perform acts of the fluid meter.
However, Bottner discloses one or more computer-readable media (paragraph [0124]) storing computer-executable instructions that, when executed by the processor, perform acts of a fluid meter.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid meter of Yoshida, Ozeri, Kawasaki, Sathyanarayana and Leaders to include the one or more computer-readable media as recited by Bottner in order to automate the fluid meter.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,549,346 issued to Yoshida (“Yoshida”) in view of “Static Force Measurement by Piezoelectric Sensors” by Ozeri et al. (Ozeri”), JP 3324720 by Kawasaki (“Kawasaki”) and U.S. Patent 10,330,508 issued to Sathyanarayana (“Sathyanarayana”) as applied to claim 17, further in view of U.S. Patent 5,483,226 issued to Menut (“Menut”).

As for claim 19, Yoshida as modified by Ozeri, Kawasaki and Sathyanarayana discloses the device for fluid pressure and fluid flow measurement of claim 17 (see the rejection of claim 17 above).
Although Yoshida as modified by Ozeri, Kawasaki and Sathyanarayana discloses one or more signal generators that generates signals at the frequency to induce resonant vibration in the axial direction of the first and second piezo devices and the frequency to induce resonant vibration in the radial direction of the first piezo device, Yoshida as modified by Ozeri, Kawasaki and Sathyanarayana does not disclose that one or more signal generators comprises: a single signal generator configured to be switchable from the frequency to induce resonant vibration in an axial direction of the first and second piezo devices and the frequency to induce resonant vibration in a radial direction of the first piezo device.
However, Menut discloses one or more signal generators that comprises: a single signal generator (1, 4) configured to be switchable (via 4) from the frequency (Fa) to induce resonant vibration in an axial direction of a first piezo device and a frequency (Fr) to induce resonant vibration in a radial direction of the first piezo device (col. 5, line 64 - col. 6, line 2).
Because Yoshida and Menut both disclose one or more signal generators that generates signals at a frequency to induce resonant vibration in an axial direction of a first piezo device and a frequency to induce resonant vibration in a radial direction of the first piezo device, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to achieve the predictable result of generating signals at a frequency to induce resonant vibration in an axial direction of a first piezo device and a frequency to induce resonant vibration in a radial direction of the first piezo device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,549,346 issued to Yoshida (“Yoshida”) in view of “Static Force Measurement by Piezoelectric Sensors” by Ozeri et al. (Ozeri”), JP 3324720 by Kawasaki (“Kawasaki”) and U.S. Patent 10,330,508 issued to Sathyanarayana (“Sathyanarayana”) as applied to claim 17, further in view of WO 2018-151547 by Bang (“Bang”).

As for claim 20, Yoshida as modified by Ozeri, Kawasaki and Sathyanarayana discloses the device for fluid pressure and fluid flow measurement of claim 17 (see the rejection of claim 17 above).
Although Yoshida as modified by Ozeri, Kawasaki and Sathyanarayana discloses one or more signal generators that generates signals at the frequency to induce resonant vibration in an axial direction of the first and second piezo devices and the frequency to induce resonant vibration in a radial direction of the first piezo device, Yoshida as modified by Ozeri, Kawasaki and Sathyanarayana does not disclose that one or more signal generators comprises using two separate signal generators to generate the two different signals for a piezoelectric device.
However, Bang discloses using two separate signal generators to generate two different signals for a piezoelectric device. (“For example, the apparatus may include a first signal generator for generating a first frequency signal and a second signal generator for generating a second frequency signal”).
Bang and the Yoshida-Ozeri-Kawasaki-Sathyanarayana combination disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the first and second signal generators of Bang with the device the Yoshida-Ozeri-Kawasaki-Sathyanarayana combination by using the first and second signal generators of Bang to generate the two different signals suggested by Bang, and that in combination, the first and second signal generators of Bang and the device of the Yoshida-Ozeri-Kawasaki-Sathyanarayana combination merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the device of Yoshida, Ozeri, Kawasaki and Sathyanarayana by generating the two different signals using the first and second signal generators as disclosed by Bang in order to achieve the predictable result of being able to perform measurements at different frequencies.


Response to Arguments
Applicant’s arguments filed 9/14/2022 with respect to claims 1, 12 and 17 have been considered but are moot in view of the new grounds of rejection.
Regarding claim 23, Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.  On pagers 28-29 of the Remarks, Applicant argues that Ozeri does not disclose a piezoelectric micro-machines ultrasonic transducer.  Applicant argues that, instead, Ozeri discloses conventional piezo devices and elastic vibration-damping disks in Fig. 3 of Ozeri.  The examiner respectfully disagrees.  The examiner notes that the piezoelectric transducer in Fig. 3 of Ozeri appears to be the same as the piezoelectric micro-machined transducer as shown in Applicant’s Fig. 6.  Therefore, the examiner’s position is that Ozeri discloses the claimed piezoelectric micro-machined transducer.  Furthermore, the examiner notes that the recitation that the transducer is micromachined describes the process of making the transducer and does not structurally distinguish the claimed invention over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853